Citation Nr: 1825450	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Cheryl R. King, Agent


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1991 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this case was subsequently transferred to the RO in Columbia, South Carolina, and that office forwarded the appeal to the Board.

The Board notes that it is not presently taking jurisdiction over the appeals involving service connection for pes planus, dental trauma, a right knee disability, a left hand disability, left and right shoulder disabilities, left and right arm disabilities, a right great toe disability, and entitlement to an earlier effective date for dependency compensation.  The Veterans Appeals Control and Locator System indicates that these appeals remain in advance certification status pending a Board hearing.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the lumbar spine, in March 2012, a VA examiner diagnosed the Veteran with current lumbar disc disease but concluded that it was less likely as not that it was related to service because the service treatment records discuss only complaints of upper back pain - not lumbar pain.  While service treatment records show that the Veteran suffered an upper back strain when he fell while playing basketball, an April 1993 service treatment record also shows that he complained of low back pain after he slipped and fell on steps outside the billets.  The notation shows that there was low back tenderness and his low back muscles were noted to be very tense; the assessment was a contusion.  Based on this evidence, the Board finds that examiner's rationale is inadequate because it is based at least in part on the premise that there was no in-service low back injury.

Moreover, the examiner indicated that the Veteran's only current low back disability was lumbar disc disease; however, a September 2012 private treatment record shows an assessment of lumbar spine sprain and strain.  Accordingly, an addendum opinion is needed to address these issues.  Finally, in the March 2012 VA examination, under the section relating to the current disability, the examiner stated that the Veteran's current diagnosis was "lumbar disc disease."  Below that, in response to the prompt, "Date of Diagnosis," the examiner wrote "1993."  Although there is no evidence showing that the Veteran was diagnosed with lumbar disc disease in 1993, the representative has argued that this notation alone shows that service connection is warranted.  See September 2014 VA Form 9.  On remand, the examiner should also clarify this issue.

As to the cervical spine, in March 2012, the VA examiner diagnosed the Veteran with cervical disc disease but concluded that it was less likely as not that it was related to service because the service treatment records "do not mention neck injury specifically, but upper back injury, and there is no other reference to neck injury on review of [claims file service treatment records]."  Moreover, the examiner reasoned, the Veteran's "current condition of disc disease could be related to natural degenerative disease, unrelated to trauma."  As to this latter point, it is not clear the extent to which the examiner's conclusion depends upon the premise that disc disease "could be related" to natural degeneration.  To the extent that it does, further discussion is needed to explain how the examiner's conclusion (which implies that there is a greater than 50 percent probability that the current cervical spine disability is not related to service) can be inferred from a mere possibility.  In addition, an April 1992 service treatment record shows that two days after the basketball injury, the Veteran complained of pain radiating "from the bottom of the neck base to the center of the back."  To the extent the examiner does not consider this to be evidence of a neck injury, additional discussion is needed.

Finally, in the March 2012 VA examination, under the section relating to the current disability, the examiner stated that the Veteran's current diagnosis was "cervical disc disease."  Below that, in response to the prompt, "Date of Diagnosis," the examiner wrote "1993."  Although there is no evidence showing that the Veteran was diagnosed with cervical disc disease in 1993, the representative has argued that this notation alone shows that service connection is warranted.  See September 2014 VA Form 9.  On remand, the examiner should also clarify this issue.

The evidence in this case shows that a statement of the case was issued in August 2014.  Since that time, a significant number of documents, including relevant medical treatment records, were associated with the claims file.  This includes, among other things, records from the Social Security Administration relating to a claim for disability benefits based on spine disabilities, and which includes evidence of the current lumbar spine disabilities not addressed in the VA examination.  No supplemental statement of the case has been issued however.  See 38 C.F.R. §§ 19.31, 19.37 (2017).  Accordingly, following initial review of this evidence by the AOJ and after the development indicated above has been completed, a supplemental statement of the case must be issued.

Any outstanding VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records, to include any records associated with the VA Medical Center in Charleston, South Carolina from February 2017 to the present and/or prior to October 2013.

2.  Thereafter, forward the entire claims file to the VA examiner who prepared the March 2012 opinions regarding lumbar and cervical spine disabilities, or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file should be reviewed by the examiner.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) As to the lumbar spine, the examiner should first identify all current lumbar spine disabilities extant during the pendency of the claim (which was received in November 2011), to include lumbar disc disease, lumbar sprain, and lumbar strain.

Then, for each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to the Veteran's active duty service, to include the April 1993 low back contusion.  The examiner should also clarify the notation appearing in the March 2012 VA examination indicating that lumbar disc disease was first diagnosed in 1993.

(b) As to the cervical spine, the examiner should first identify all current cervical spine disabilities, to include cervical disc disease.  Then, for each disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to the Veteran's active duty service.

In answering this question, the examiner should address the April 1992 service treatment record showing that two days after the basketball injury, the Veteran complained of pain radiating "from the bottom of the neck base to the center of the back."  The examiner should also address how the proposition that the current cervical disc disease "could be related to natural degenerative disease" relates to any overall conclusion regarding the etiology of any cervical spine disability.  Finally, the examiner should clarify the notation appearing in the March 2012 VA examination indicating that cervical disc disease was first diagnosed in 1993.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

